IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-40959
                         Conference Calendar



ERNEST D. NEWMAN,

                                          Plaintiff-Appellant,

versus

ROBERT A. BROCK, Doctor, Michael Unit; KENNETH W. BOWN,
Doctor, Michael Unit; ANDREA J. MARTIN, R.N., Director of
Nurses,

                                          Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 6:00-CV-139
                          --------------------
                            February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Ernest D. Newman appeals the district court’s dismissal

without prejudice of his 42 U.S.C. § 1983 complaint for failure

to exhaust administrative remedies.    Newman has failed to brief

this issue, as he has provided neither argument nor authorities

to show that the district court erred in dismissing his suit.

See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993); Fed.

R. App. P. 28(a)(9).    Accordingly, this appeal is dismissed as

frivolous.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-40959
                               -2-

     This dismissal of a frivolous appeal constitutes one strike

against Newman for purposes of 28 U.S.C. § 1915(g).     See Adepegba

v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).   If two other

district court actions or appeals filed by Newman are dismissed

as frivolous, he will be barred from bringing a civil action or

appeal as a prisoner proceeding in forma pauperis unless he is

under imminent danger of serious physical injury.     See § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS.   5th Cir. R. 42.2.   SANCTIONS

WARNING ISSUED.